Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The issues herein are the same in all material respects as in Friedberg v US, 36 Cust Ct 596, RD 8590, and the record in that case may be incorporated herein.
2) The appraised value of said merchandise, less an addition made by the importer on entry because of advances by the appraiser in similar cases, is equal to the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for home consumption, and the export value of such or similar merchandise is no higher.
3) This appeal is abandoned as to any other items than are above indicated, and the ease may be deemed to be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the appraised value, less an addition made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.